Citation Nr: 0602740	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  89-00 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
closed head injury.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture, right lower leg and medical 
malleolus, with a tender scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1977 to July 1980.  A period of service from July 1980 
to January 1982 was found to be dishonorable for Department 
of Veterans Affairs (VA) purposes in a January 1983 
administrative decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1987 and August 1988 rating 
decisions by the Los Angeles, California, VA Regional Office 
(RO) and from a February 2003 rating decision by the Reno, 
Nevada, VARO.  The appellate issue of entitlement to service 
connection for hepatitis C arising from the February 2003 
rating decision has been merged with the issues under the 
present docket number for administrative convenience.  The 
case was previously before the Board and remanded for 
additional development in March 1990, October 1991, February 
1997, August 2000, and June 2003.  

It is significant to note that in August 2000 the Board found 
the veteran had submitted well-grounded claims for 
entitlement to service connection for the residuals of a 
closed head injury and for a right shoulder disability.  The 
Board also revised the appellate issue concerning residuals 
of a closed head injury noting the possibility of residuals 
other than the claimed seizure and headache disorders.  It 
was noted that it was considered appropriate in this case to 
include the veteran's psychiatric symptoms as part of the 
basic issue on appeal of entitlement to service connection 
for residuals of a closed head injury.  In May 2005, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The Board further notes that the issues of entitlement to 
service connection for a right knee fracture, entitlement to 
a total rating based on individual unemployability, and 
entitlement to a rating in excess of 20 percent for residuals 
of a low back injury were denied in a June 2005 rating 
decision.  The veteran submitted a notice of disagreement 
from that determination and a statement of the case was 
issued in September 2005.  As the present record does not 
show the veteran has perfected this appeal, the issues listed 
on the title page of this decision are the only matters for 
appellate review.

The issue of entitlement to service connection for post-
traumatic stress disorder was denied in a March 1994 rating 
decision.  The RO denied reopening this claim in June 1996.  
The Board finds, however, that the veteran's statements may 
be construed as an additional attempt to reopen.  Therefore, 
this matter is referred to the RO for appropriate action.

By correspondence dated December 19, 2005, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The issue of entitlement to service connection for the 
residuals of a closed head injury is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence demonstrates the veteran failed to report, 
without good cause, for scheduled VA examinations pertinent 
to original service connection issues on appeal.

3.  The evidence demonstrates a chronic right shoulder 
disorder was not incurred in service, was not manifest within 
the first post-service year, and is not the result of any 
incident of service.

4.  The evidence demonstrates the veteran's hepatitis C was 
not incurred in service and was not incurred as a result of 
any established incident of service.

5.  The record shows the veteran failed without good cause to 
report for a scheduled VA examination necessary for a 
determination of his increased rating claim.


CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability was not incurred 
in or aggravated by active service and the criteria for a 
presumption of service connection have not been met.  
38 U.S.C.A. §§ 1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The veteran's hepatitis C was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

3.  The veteran's claim for entitlement to a rating in excess 
of 10 percent for residuals of a fracture, right lower leg 
and medical malleolus, with a tender scar is denied as a 
matter of law.  38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in January 2003 and June 2004.  The 
veteran's available service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that records dated in August 2005 show the veteran 
failed to report for scheduled VA neuropsychiatric and 
orthopedic examinations and that information that may have 
been obtained at that time is unavailable.  VA regulations 
provide that when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with an 
original compensation claim the claim shall be rated based on 
the evidence of record and for increased rating claims the 
claim shall be denied.  38 C.F.R. § 3.655 (2005).  

In correspondence dated July 13, 2005, the veteran requested 
his examinations be re-scheduled at the Las Vegas VA Medical 
Center because of unspecified hardship.  An August 8, 2005, 
VA report of contact shows the veteran contacted VA and made 
arrangements for his airline travel at VA expense and that he 
stated he did not require motel accommodations.  Although it 
was noted the veteran later stated he had decided not to 
report for scheduled examinations at the Loma Linda VA 
medical facility because he had been informed he would not 
have a place to stay, the Board finds his failure to report 
was without good cause.  It is significant to note that VA 
records reflect a substantial history of missed medical and 
examination appointments, including in June 2002, August 
2003, and August 2005.  There is also no probative evidence 
demonstrating that the veteran is incompetent because of his 
psychiatric disabilities nor that his failure to report was 
due to such disorders.  

As to the veteran hepatitis C claim, the Board notes VA 
regulations provide that a medical examination or medical 
opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  See 38 C.F.R 3.159(c)(4).  In this case, 
the Board finds the evidence of record does not establish 
that the veteran suffered an event, injury, or disease in 
service associated with his present hepatitis C warranting a 
specific medical opinion.  Although he asserts he acquired 
this virus during service either as a result of a blood 
transfusion or exposure to tainted blood, there is no 
evidence other than his own statements that any of these 
activities actually occurred during service.  The Board finds 
his unsupported allegations as to such events provided many 
years after service are of no probative value.  There is also 
no reasonable possibility that a present etiology opinion 
would be of any probative value due to the significant 
evidence of the veteran's post-service drug use and admitted 
contact with prostitutes.  The available medical evidence is 
sufficient for an adequate determination of this issue.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Right Shoulder Disability

Service medical records show the veteran sustained injuries 
in a motor vehicle accident in June 1979, including to the 
back, right lower extremity, and a closed head injury without 
evidence of a concussion.  An October 1981 report of medical 
history noted the veteran reported a history of pain due to a 
dislocated right shoulder; however, examination at that time 
revealed a normal clinical evaluation of the upper 
extremities.  Subsequent records are negative for complaint, 
treatment, or diagnosis of a right shoulder disorder.

In his February 1982 application for VA compensation benefits 
the veteran made no mention of an in-service right shoulder 
injury.  VA examination in April 1983 included no complaints 
regarding the right shoulder and no clinical findings of a 
right shoulder disorder were reported.

California State prison system medical records dated in June 
1986 show the veteran complained of injuries incurred in a 
fall from his bunk.  A June 1986 X-ray examination revealed a 
normal right shoulder.

On VA examination in May 1987 there was limited range of 
motion to the right shoulder.  The diagnoses included 
decreased range of motion, especially with elevation of both 
arms above the horizontal, probably secondary to a closed 
head injury.  VA hospital records dated in November 1987 show 
the veteran reported he separated his left shoulder in a 
motor vehicle accident during service.  No further reference 
to a right shoulder disorder was reported.  Records dated in 
April 1995 noted pain in both upper arms.

At his personal hearing in September 1995, the veteran 
testified that he dislocated his shoulder during a motor 
vehicle accident in service.  He stated he injured his right 
shoulder and that it was put in a sling. 

On VA examination in August 1997 the veteran reported he 
dislocated his shoulder during the in-service motor vehicle 
accident and that it had been treated without surgical 
intervention.  He reported present symptoms of pain in his 
shoulder.  Examination revealed no evidence of atrophy, 
deformity, or scarring of the right shoulder.  Range of 
motion of the right shoulder was not substantially different 
from the left shoulder.  The shoulder was also stable and 
nontender.  The diagnoses included a history of a dislocated 
right shoulder, with reduced range of motion.  X-ray 
examination report in January 1998 revealed subtle cortical 
thickening and deformity of the clavicle suggesting a healed 
clavicle fracture, but noted that normal variation could also 
account for this appearance.  There was no evidence of an 
acute traumatic injury.  In a January 1998 addendum the 
August 1997 VA examiner indicated that all of the extremity 
problems were entirely and directly attributable to the 
veteran's head injury.  

VA medical records dated in August 2004 show the veteran 
complained of pain including to the right shoulder after a 
recent fall.  The examiner noted tenderness to the 
acromioclavicular joint and pain on elevation above 90 
degrees.  The diagnoses included right shoulder injury.  X-
rays revealed mild degenerative changes to the 
acromioclavicular joint, but no evidence of acute fracture of 
dislocation.  

On VA examination in April 2005 the veteran reported that he 
experienced right shoulder pain as a result of a motor 
vehicle accident in June 1979.  He complained of occasional 
pain and some stiffness, but denied episodes of dislocation 
or subluxation.  It was noted X-rays revealed no evidence of 
any abnormality except for degenerative joint disease.  The 
diagnosis was degenerative joint disease of the right 
shoulder without any incapacitation and with normal range of 
motion.

At his personal hearing in May 2005, the veteran reiterated 
his claim as to having sustained a right shoulder dislocation 
in June 1979.  He asserted the shoulder had been "re-set" 
at that time, but that it never healed properly.

Based upon the evidence of record, the Board finds a right 
shoulder disability was not present in service, was not 
manifest within the first post-service year, and was not 
incurred as a result of any incident of service.  Although 
service medical records show the veteran reported a history 
of right shoulder dislocation in October 1981, there is no 
objective medical evidence of any shoulder problems during 
his period of honorable active service.  The earliest dated 
medical evidence of degenerative right shoulder changes was 
provided in January 1998.  

Records show the case was previously remanded by the Board, 
including for an etiology opinion as to any present right 
shoulder disorder.  Records also show the veteran failed to 
report without good cause for scheduled VA examinations 
pertinent to this claim, most recently in August 2005.  
Therefore, a determination must be made based upon the 
existing evidence of record.  Although the veteran believes 
he has a right shoulder disability as a result of active 
service, he is not a licensed medical practitioner and he is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  In the absence of any objective 
medical evidence of a right shoulder injury in service, the 
Board finds entitlement to service connection is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Hepatitis C

In statements and personal hearing testimony the veteran 
asserted that he contracted the hepatitis C virus either as a 
result of a blood transfusion received during hospitalization 
after a June 1979 motor vehicle accident or as a result of 
exposure to blood from a fellow serviceman killed in that 
accident.  

Service medical records are negative for complaint, 
treatment, or diagnosis of hepatitis C.  Although a January 
1982 report of medical history noted the veteran stated he 
bled excessively after his motor vehicle accident, there is 
no objective medical evidence of any excessive bleeding or 
exposure to tainted blood and no evidence he received any 
blood products during service.  VA medical records include 
diagnoses of hepatitis C, without opinion as to etiology.  
Records also show a prolonged history of polysubstance abuse 
and a substantial history of sexual contact with women, many 
of whom had been prostitutes.  The earliest dated medical 
evidence of hepatitis C was provided in August 1998.  

Based upon the evidence of record, the Board finds hepatitis 
C was not present in service and was not incurred as a result 
of any incident of service.  There is no competent evidence 
relating the post-service diagnosis of hepatitis C to any 
established event in service.  The first indication of 
hepatis C was provided approximately 18 years after the 
veteran's period of honorable active duty service.  Although 
the veteran believes his hepatitis C was incurred during 
active service, he is not competent to offer opinions on 
questions of medical causation.  Therefore, the Board finds 
entitlement to service connection for hepatitis C is not 
warranted.  The preponderance of the evidence is against the 
veteran's claim.

Increased Rating Claim

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2005).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has also held 
that VA's "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2005).

In this case, service medical records show the veteran 
sustained fractures to the right fibula and medial malleolus 
in a June 1979 motor vehicle accident.  Records show he was 
released from hospital treatment after approximately two 
months and was provided a limited duty profile.  On VA 
examination in April 1983 the veteran complained of excessive 
swelling and aching in the right leg and ankle with some 
numbness and tingling.  The examiner noted injuries were 
incurred in June 1979, but that no surgery had been 
performed.  Upon examination the veteran's right lower 
extremity was normal in size and was symmetrical with the 
left extremity.  There was no evidence of local pain or 
tenderness.  There was a clinical union of the fracture areas 
and strength appeared normal.  Range of motion studies 
revealed dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  There were fine scars to the right ankle secondary 
to the motor vehicle accident that were healed, nontender, 
and uncomplicated.  The diagnoses included right leg 
fracture, healed, without significant residuals.

VA examination in October 1992 noted 2+ edema to the right 
ankle with a four centimeter scar over the medial malleolus.  
There was decreased sensation to the right lower extremity 
below the knee and right ankle clonus.  X-rays revealed no 
significant pathology to the ankle except for mild spurring 
of the distal talus consistent with mild degenerative joint 
disease of the talotibial joint.  The diagnoses included 
upper motor neuron lesion of the right lower extremity 
causing clonus, weakness, and mild decreased sensation, 
secondary to a closed head injury.

A January 1998 VA examination noted right ankle range of 
motion revealed dorsiflexion to 5 degrees and plantar flexion 
to 35 degrees with an extremely small scar and swelling of 
the entire lower extremity.  It was the examiner's opinion 
that the veteran's extremity problems were entirely 
attributable to his head injury.  

The Board remanded the case for additional development in 
June 2003 including for an orthopedic examination and an 
opinion as to the current nature and severity of the 
veteran's service connected right lower leg disorder.  VA 
treatment records dated in August 2004 show the veteran 
complained of right ankle pain after a recent fall.  The 
examiner noted trace swelling, but no discoloration.  There 
was good range of motion.  The diagnoses included right 
ankle/tibia sprain or strain.  X-rays revealed no evidence of 
acute fracture or dislocation to the right ankle, tibia, or 
fibula.  There was possible mild joint space narrowing to the 
right ankle.

VA records dated in June 2005 noted an additional orthopedic 
examination was required to assess the veteran's service-
connected right lower extremity disorder.  The veteran was 
notified by correspondence dated in June 2005 that 
arrangements were being made to schedule him for an 
examination and that if he failed to report without good 
cause his claim would be denied.  Records show the veteran 
was scheduled for an orthopedic examination in August 2005, 
but that he failed to report.  

Based upon the evidence of record, the Board finds the 
veteran was properly notified and failed to report to the 
scheduled VA examination without good cause.  See 38 C.F.R. 
§ 3.655.  Therefore, the claim for entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture, right lower leg and medical malleolus, with a 
tender scar must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture, right lower leg and medical 
malleolus, with a tender scar is denied.



REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in January 2003 and June 2004.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

In this case, the veteran asserts he has present disabilities 
as a result of a closed head injury incurred in a motor 
vehicle accident during active service in June 1979.  Service 
medical records show he sustained injuries, including closed 
head injuries, in June 1979.  A July 1979 report noted a 
normal vascular and static brain scan; however, other 
pertinent in-service hospital reports are not of record.  
Subsequent reports note complaints including headaches, 
dizziness, blurry vision, and right ankle clonus.  VA 
examination in April 1983 noted the veteran complained of 
migraine headaches; however, headaches were not addressed by 
the examiner.  

Social Security Administration (SSA) records received by VA 
in July 2004 include California State prison system medical 
records dated in June 1986 showing the veteran complained of 
injuries incurred in a fall from his bunk.  A statement 
provided in the report dated in June 1986 noted the veteran 
appeared to have hit his head in the fall.  Records dated in 
September 1986 show he sustained injuries when he fell down 
some stairs.  

VA treatment records dated in February 1987 noted that the 
veteran had been receiving treatment for a seizure disorder 
since December 1984.  A March 1987 electroencephalogram (EEG) 
was normal both awake and drowsy.  A June 1987 computed 
tomography (CT) scan revealed no convincing evidence of 
active intracranial pathology.  It was also noted that the 
veteran reported a history of chronic seizures following 
trauma two years earlier.

On VA psychiatric examination in November 1992 it was noted 
the record showed the veteran had been involved in a motor 
vehicle accident and that he subsequently experienced medical 
and psychiatric problems.  The diagnoses included PTSD and 
depression with the potential for psychotic features.  It was 
further noted, in essence, that the veteran's military 
records were incomplete, but that the available records 
showed he began experiencing behavioral problems shortly 
after his accident and that such problems were not documented 
prior to the accident. 

VA examination in October 1992 included diagnoses of organic 
mood syndrome, depressed type with psychotic features, 
possible dependent traits, and a history of a cerebral trauma 
and seizure disorder.  Hospital records dated in September 
1994 noted a discharge diagnosis of schizophrenia, acute 
undifferentiated type.  Records dated from October 1994 to 
November 1994 noted discharge diagnoses of head trauma 
induced hallucinosis, and partial seizure epilepsy secondary 
to head trauma. A February 1999 report of an all-night 
comprehensive sleep study included a diagnosis of severe limb 
movement disorder, with no evidence of seizure activity.  The 
examiner noted a review of the claims folder revealed no 
confirmed diagnosis of a seizure disorder and concluded that 
excessive leg movement was not, to a reasonable degree of 
medical certainty, related to the closed-head injury.

The Board finds there is conflicting medical evidence as to 
the extent of the injuries incurred in June 1979 and that 
there is evidence of the veteran having sustained intervening 
injuries during a period of incarceration in 1986.  It is 
significant to note that VA examination in April 2005 
identified a three inch by five centimeter scar to the back 
of the head, but that a January 1982 discharge examination 
revealed only right ankle and back scars secondary to a motor 
vehicle accident.  

A February 8, 1993, service department report indicates the 
veteran's military records were at the Army Discharge review 
Board in Washington, DC.  There is no evidence of any 
subsequent attempt to obtain additional service medical 
records and no record of any attempt to obtain any additional 
pertinent medical records associated with injuries the 
veteran sustained during his post-service incarceration.  
Therefore, further development is required prior to appellate 
review.  

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be contacted and 
requested to provide any necessary 
authorization for the release to VA of 
medical records associated with his 
period of incarceration in the California 
State Prison system in approximately 
1986.  He should be asked to identify any 
additional existing VA or non-VA medical 
records pertinent to the claim remaining 
on appeal.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If identified records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  Appropriate efforts should be made to 
obtain any additional service medical or 
personnel records, to include any 
hospital records associated with the 
veteran's June 1979 motor vehicle 
accident.

3.  If and only if, additional relevant 
medical evidence is obtained the veteran 
should be scheduled for a VA 
neuropsychiatric examination for opinions 
as to whether there is at least a 
50 percent probability or greater that 
any present neurologic or psychiatric 
disorders were incurred as a result of a 
closed head injury in June 1979.  The 
examiner should reconcile any opinion 
provided with the other medical evidence 
of record, including the findings of a 
July 1979 brain scan, a March 1987 EEG, a 
June 1987 CT scan, and a February 1999 
sleep study.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is advised that failure to report 
for a scheduled VA examination without 
good cause shown may have an adverse 
effect on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


